DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to amendment filed on 11/29/2021.

Response to Amendment
	The Examiner has acknowledged the amended claims 1, 7, and 8. The 35 U.S.C.  112 second paragraph has been withdrawn.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (page 6) that the claims call for a ‘necessary resource table’. In contrast Matsubara discloses ‘allocatable resource’. Applicant respectfully points out the term ‘necessary’ and the term ‘allocatable’ have very different plain meanings. These terms are not synonymous. In fact, these terms have almost opposite ordinary and customary meanings. The art-recognized meanings of these terms are no different than their plain meanings.
Further, there is no rational basis in Applicant’s specification or in the specification of Matsubara to accord either of these terms any meanings other than their ordinary and customary plain meanings. Applicant’s uses the term ‘necessary’ throughout its specification in a manner consistent with the plain meaning of the term ‘necessary’. Likewise, the specification of Matsubara uses the term ‘allocatable’ throughout in a manner consistent with the plain meaning of ‘allocatable’.

The Examiner respectfully disagreed with Applicant’s assertion because Matsubara discloses that an allocatable resource of a node configuring an infrastructure in the present embodiment matches a resource requirement of the node configuring service connection topology information (see paragraph [0022]).
Matsubara further discloses that an item allocatable resource" in the table in FIG. 8 indicates the resource (the CPU performance, the memory capacity, and the disk capacity) allocatable to the node(see paragraph [0075]).
Matsubara also discloses that in FIG. 10 illustrates one example of a scarcity table holding the scarcity of each node in the present embodiment. Here, as described as the first index, for each node within the service connection topology information, the ratio (adaptation probability) of the number of the nodes satisfying the resource requirements in the number of all the nodes is used as the index indicating the scarcity. From a scarcity table 50, it is recognized that the node DB with the lowest adaptation probability is the scarcest. The scarcity table 50 is stored in a memory provided in the resource management device 11.  (see PARAGRAPH [0081]).
Although Matsubara did not specifically use the word”necessary”, but he does mention” that “the scarcity calculation unit 23 calculates a dispersion degree (entropy) of the nodes satisfying the resource requirement from the management object ICT resource 15 for each node configuring the service” (see paragraph [0060]).
Matsubara discloses that the allocation determination unit 25 collates whether or not the edge on the infrastructure side satisfies the resource requirement and whether the nodes at both ends of the edge satisfying the resource requirement satisfy the resource requirements of the nodes at both ends (the claims recite “resource necessary for the nodes”  of the edge registered in the search sequence list. (paragraph [00604).
Thus, the Examiner contends that the prior art reads on the claimed invention.
It appears that applicants are interpreting the claims very narrow without considering the broad teaching of the reference used in the rejection. Applicants are reminded that the examiner is entitled to the broadest reasonable interpretation of the claims. The Applicants always have the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater 162 USPQ 541,550-51 (CCPA 1969). 
In view of such, the rejection is maintained and repeated as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al (US 2014/0297874; hereinafter Matsubara).
Regarding claim 1, Matsubara discloses a computer system that includes a plurality of nodes (paragraphs [0048], [0058]) having a processor (paragraph [0118]), and a storage device (paragraph [0118], the nodes processing data input and output to the storage device by a host by using the processor (paragraphs [0117 - 0118], the computer system comprising a management unit (paragraph [0040]; Matsubara discloses a resource management unit 24) that holds a service template in which a service provided by the host is described (paragraphs [0067 – 0068]), and a necessary resource table in which a resource amount of a resource necessary for the node is described so as to execute the service with a parameter (paragraphs [0075]),
wherein the management unit
receives input of the service template and the parameter (fig. 5; paragraphs [0045], [0067 – 0068]; Matsubara discloses that the attribute described in a template definition (under/graph/templates/template element) having an ID indicated by the template attribute. Also, the attribute is the requirement (condition) requested to the deployment destination resource as the object node/edge),
calculates a necessary resource amount based on a combination of the input service template and the parameter with reference to the necessary resource table (paragraphs [0049], [0051], [0058]; Matsubara discloses that upon receiving the service deployment request transmitted from the terminal device 10, the resource management device 11 searches the resource satisfying the resource requirement set by the user in the management object ICT resource 15 by using the configuration management DB 13),
selects a node that satisfies a condition for the calculated necessary resource amount, and executes a service for the service template (paragraphs [0056 - 0058], [0082], [0110]; Matsubara discloses that The scarcity of the node is smallness of the fulfillment rate of the node satisfying the resource requirement requested by the user among the nodes included in the management object ICT resource (resource on an infrastructure side) 15), and
updates the necessary resource table based on a change in a load of the resource before and during the service is executed (paragraphs [0004]; Matsubara discloses that resources have mainly been deployed by a virtual machine (VM: Virtual Machine) unit. That is, for a resource request of "needing a number X of VMs having a certain kind of performance and loaded with a certain kind of software", a server (group) that satisfies the request is searched and a resource is allocated).
Regarding claim 2, Matsubara discloses the computer system according to claim 1, wherein the management unit records the change in a load of the resource before and during the service is executed (paragraphs [0028], [0081]; Matsubara discloses that a scarcity table holding scarcity of each node in the present embodiment (modification).), and learns the recorded change in a load of the resource to update the necessary resource table (paragraphs [0051], [0081]; Matsubara discloses that the resource management device 11 transmits deployment instruction information to the service deployment management device 12 so as to deploy (allocate) the resource to the determined deployment destination of the resource).
Regarding claim 3, Matsubara discloses the computer system according to claim 1, wherein the management unit calculates the necessary resource amount by using a ratio between the input parameter and a parameter in the resource table (paragraphs [0058 - 0059], [0079 – 0081]); Matsubara discloses the first index, for each node within the service connection topology information, the ratio (adaptation probability) of the number of the nodes satisfying the resource requirements in the number of all the nodes is used as the index indicating the scarcity).
Regarding claim 4, Matsubara discloses the computer system according to claim 1, wherein the management unit calculates a similarity between the input service template and input parameter 
Regarding claim 5, Matsubara discloses the computer system according to claim 1, wherein the management unit further calculates the necessary resource amount based on a service level agreement (SLA) for the service (paragraphs [0089 - 0090]; Matsubara discloses that the deployment instruction unit 26 instructs the deployment of the service requested by the user at the determined deployment destination of the resource, to the service deployment management device 12 (S6). The service deployment management device 12 deploys the service to the deployment destination on the basis of the service deployment instruction).
Regarding claim 6, Matsubara discloses the computer system according to claim 1, which has a hyper-converged infrastructure configuration in which host processing for the service is performed on the node (paragraph [0035]).
Regarding claim 7, Matsubara discloses the computer system according to claim 1, further comprising a plurality of storage clusters including a plurality of the nodes and a management server including the management unit (paragraphs [0048], [0062]),
wherein the management unit holds the necessary resource table for each of the storage clusters (paragraph [0081]),
calculates a necessary resource amount based on a combination of the input service template and the input parameter which are received from each of the storage clusters with reference to the necessary resource table of each of the storage cluster (paragraphs [0049], [0051], [0058], [0062], [0092]; Matsubara discloses that the sequence setting unit 22 sequentially selects the nodes within the calculated scarcity, arranges the edges such that the nodes appear in the sequence of the selection, and registers the edges in the sequence of the arrangement in a search sequence list),
selects a node that satisfies a condition for the calculated necessary resource amount for each of the storage clusters (paragraphs [0011], [0062]; Matsubara discloses that the sequence setting unit 22 initially selects the node determined as being the scarcest. For a selection sequence of the following nodes, the sequence setting unit 22 may arbitrarily set it or may set it sequentially on the basis of the magnitude of the scarcity), and
executes a service described in the selected service template received from each of the storage clusters in the selected node for each of the storage clusters (paragraph [0064]; Matsubara discloses that the allocation determination unit 25 detects the node and edge deployment destination configuring the service from the collated infrastructure side).
Claim 8 incorporates substantially all the limitations of claim 1 in method form rather than system.  The reasons for rejecting claim 1 apply in claim 8.  Therefore, claim 8 is rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YVES DALENCOURT/Primary Examiner, Art Unit 2457